The denial of a new trial was not error.
                        DECIDED JANUARY 21, 1942.
Leonard Chapman was convicted of the offense of unlawfully shooting at another, and his motion for new trial was overruled. The verdict was authorized by the evidence. A special ground of the motion complains of the admission of certain oral evidence, but the name of the witness so testifying is not stated therein; and therefore this court can not pass upon the assignment of error. Hunter v. State, 148 Ga. 566
(97 S.E. 523); Plemmons v. Sharp. 156 Ga. 571 (3) (119 S.E. 532). The other special assignment of error is not argued or insisted on in the brief of counsel for the plaintiff in error, and therefore, it is treated as *Page 553 
abandoned. The refusal of the court to grant a new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.